DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6 and 8-12 are pending.
Claims 1-3, 5-6 and 8-12 are rejected.
Claims 4 and 7 are canceled.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the deletion of isopropanol in the amendment filed May 11, 2022.

Claim Rejections - 35 USC § 102
The rejection of claim 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350) is withdrawn due to the cancellation of claim 7 in the amendment filed May 11, 2022.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
Contrary to the applicants arguments Sugai does suggest that another polar solvent (besides water) may be utilized in addition to the cyclic ether (see column 4, lines 33-38).  When one of the other polar solvents is utilized the reaction solvent will contain the cyclic ether, the other polar solvent and water, since water is present in the hydrogen peroxide (see column 3, lines 62-65 and column 5, lines 4-12).  
The applicants argument that there is no reasonable expectation of success to perform the claimed process in such a broad concentration of water and achieve advantageous results is not persuasive.  Contrary to the applicants arguments Sugai does not disclose that including water in excess is undesirable or unpredictable.  What Sugai discloses is that the amount of co-solvent is not critical, but, when used in excess, the concentration of the reactant decreases, and then the reaction rate decreases; it is preferable therefore, that the amount of co-solvent used is within 1 times by weight of the phenols (column 4, lines 39-44).  Further, Sugai teaches that in order to improve the yield of dihydric phenol and minimize the cost of separation and purification, the steady-state concentration of water in the reaction system is preferably within the range of from 50 to 80 mole%.  This concentration of water overlaps or lies inside the claimed concentration of 5 to 90% by mass.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also MPEP 2144.05 I.  Thus, there is a reasonable expectation of success to perform the claimed process.  In addition, Sugai does suggest using other polar solvents (see column 4, lines 33-38).  Examples of other polar solvents is taught by Bhaumik.  Suitable solvents and cosolvents disclosed by Bhaumik include water and acetonitrile (see the paragraph bridging columns 1 and 2 on page 349).   Bhaumik et al. also disclose that when tert-butanol (an alcohol having 4 carbon atoms) is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole (see the last paragraph in column 1 on page 350).   Thus, based upon the combination of teachings of Sugai and Bhaumik the examiner concluded that one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Sugai et al. using an alcohol solvent such as tert-butanol as the other polar solvent, since Sugai et al. disclose that other polar solvents may be used in their process including polar solvents which includes alcohols.  The ordinary skilled artisan would have further been motivated to utilize tert-butanol in place of acetonitrile in the process of Sugai et al., since Bhaumik et al. disclose that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole. 
Contrary to the applicants arguments the biphasic reaction of Bhaumik does contain water, since water is present in the hydrogen peroxide (see second paragraph in the right column).  Thus, the difference between the biphasic reaction and the triphasic reaction is the amount of water.  One having ordinary skill in the art would not have found there to be a problem in using tert-butanol as a polar solvent in the process of Sugai, since Sugai discloses that it is preferable to use a solvent other than the cyclic ether (column 4, lines 33-36).  As the other solvent, a polar solvent such as methanol, ethanol, acetonitrile, acetone and water, etc. may be used (column 4, lines 36-38).  Bhaumik shows that in an oxidation process wherein anisole is reacted with aqueous hydrogen peroxide that tert-butanol can be used in the place of acetonitrile.  Further,  Bhaumik discloses that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole (see the last paragraph in column 1 on page 350).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Sugai using an alcohol solvent such as tert-butanol as the other solvent, since Sugai discloses that other solvents may be used in their process including polar solvents which includes alcohols.  The ordinary skilled artisan would have further been motivated to utilize tert-butanol in place of acetonitrile in the process of Sugai, since Bhaumik discloses that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole.   
Contrary to applicants arguments Sugai does suggest the inclusion of water with acetonitrile, since the hydrogen peroxide of Sugai contains water (see column 3, lines 62-65 and column 4, line 64 to column 5, line 8).   Further, Sugai teaches that the amount of water affects the yield of the dihydric phenol (column 4, line 64 to column 5, line 8).   There is a reasonable expectation of success, since Sugai discloses that other polar solvents may be used in addition to the cyclic ether.  
Sugai and Bhaumik both disclose reaction of anisole with aqueous hydrogen peroxide in the presence of polar solvents, such as acetonitrile and alcohols.  Thus, contrary to applicants arguments Bhaumik is not an organic based reaction whereas Sugai is an aqueous based reaction.  
The applicants arguments that both Bhaumik and Sugai teach low conversion of product using the claimed process is not persuasive because the applicants do not make a comparison with the closest prior art.   Comparing applicants results in their declaration to Example 18 of Sugai and Table 1 of Bhaumik is not a sufficient comparison with the closest prior art.  In particular since the applicant’s declaration does not include a reaction time, a reaction temperature, the concentration of hydrogen peroxide, and the amount of water all of which Sugai discloses are result effective variables (see for instance column 3, line 66 to column 5, line 8 and column 5, lines 9-32).   An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
For the above reasons, the rejection of claims 1-3, 5-6 and 8-9 under 35 U.S.C. 103 as being unpatentable over Sugai et al. (US 5,426,244) in view of Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350 and further in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol) is maintained.
Contrary to the applicants arguments Costantini does mix water with t-butanol in a reaction similar to the claimed process, since Costantini utilizes a 40% strength aqueous solution of hydrogen peroxide (column 8, lines 3-5).  
The applicants arguments that Costantini fails to teach or suggest the importance of tert-butanol is not persuasive because the applicants do not make a comparison with the closest prior art.   Comparing applicants results in their declaration to Example 8, Examples 5 to 11 and Table II of Costantini is not a sufficient comparison with the closest prior art.  In particular since the applicant’s declaration does not include a reaction time, a reaction temperature, the concentration of hydrogen peroxide, and the amount of water all of which Sugai discloses are result effective variables (see for instance column 3, line 66 to column 5, line 8 and column 5, lines 9-32).   An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
For the above reasons, the rejection of claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Costantini et al. (US 5,254,746) alone or in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9 and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Sugai et al. (US 5,426,244) in view of Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350) and further in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol)
Sugai et al. disclose a process for the hydroxylation of an aromatic compound comprising at least one alkoxy group (anisole), comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with hydrogen peroxide in the presence of a catalyst, in a solvent, wherein: the catalyst is a zeolite comprising titanium, the molar ratio between said hydrogen peroxide and said aromatic compound comprising
at least one alkoxy group is preferably not more than 0.5 moles, and more preferably not more than 0.3 moles per mole of the aromatic compound comprising at least one alkoxy group, which overlaps with the claimed mole ratio comprised between 0.005 and 0.35 as required by claim 1 (see column 2, lines 14-60; column 3, line 59 to column 4, line 5; column 4, lines 33-63; column 5, lines 39-49; Table 1; Example 18; and claims 1 and 7-12).  The zeolite is selected from the group consisting of TS-1 or TS-2 as required by claims 2 and 8 (see column 6, lines 1-55).  The process further comprising: (b) purifying the composition obtained after step (a) as required by claim 5 (see Examples 1 and 18 and Table 1).  The process further comprising: (c) shaping the composition obtained after step (a) or (b) in the form of an amorphous or crystallized powder, of balls, of beads, of pellets, of granules, or of flakes as required by claim 6 is inherently taught, since 4-hydroxyanisole is known to appear as pink crystals or white waxy solid (see page 5/56 of PubChem document for 4-Methoxyphenol) and 2-hydroxyanisole is known to appear as colorless to amber crystals or liquid, which solidifies at 28°C (see page 6/66 of PubChem document for Guiacol).   A hydroxylated aromatic compound comprising at least one alkoxy group is obtained by the process as required by claim 7 (see Example 18 and Table 1).  The process may comprise a co-solvent selected from methanol and ethanol as required by claim 9 (see column 4, lines 33-44).  The process may obtain a mixture of an ortho-hydroxylated aromatic compound and a para-hydroxylated aromatic compound with an ortho/para ratio of less than or equal to 0.4 as required by claim 11 or less than or equal to 0.2 as required by claim 12 (see column 1, line 48 to column 2, line 11; column 2, lines 42-44; column 4, lines 13-23; Table 1; and claim 8).
Sugai et al. disclose the process for the hydroxylation of an aromatic compound comprising at least one alkoxy group as described above but differs from the instant claims in that although Sugai et al. disclose the use of other solvents, in particular polar solvents such methanol, ethanol, acetonitrile, etc., Sugai et al. do not expressly disclose that the polar solvent is chosen from alcohols having from 4 to 6 carbon atoms and comprises a tertiary or quaternary carbon atom as required by claim 1, in particular  
isopropanol, 2,2-dimethylpropanol and tert-butanol as required by claim 3.
Bhaumik et al. disclose the hydroxylation of an aromatic compound comprising at least one alkoxy group, in particular anisole, comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with aqueous hydrogen peroxide in the presence of a catalyst, in a biphase system (solid and immiscible liquids along with a cosolvent) or a triphase system (solid and two immiscible liquid reactants), wherein the catalyst is a crystalline, microporous titanium silicate molecular sieve, such as TS-1 (see entire disclosure, in particular the abstract on page 349, the last paragraph in column 1 on page 349 to the third full paragraph in column 2 on page 349,  and the last paragraph in column 1 on page 350).  Suitable solvents and cosolvents include water, acetonitrile (see the paragraph bridging columns 1 and 2 on page 349).   Bhaumik et al. disclose that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole (see the last paragraph in column 1 on page 350).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Sugai et al. using an alcohol solvent such as tert-butanol as the other solvent, since Sugai et al. disclose that other solvents may be used in their process including polar solvents which includes alcohols.  The ordinary skilled artisan would have further been motivated to utilize tert-butanol in place of acetonitrile in the process of Sugai et al., since Bhaumik et al. disclose that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Costantini et al. (US 5,254,746) alone or in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol).
Costantini et al. disclose a process for the hydroxylation of an aromatic compound comprising at least one alkoxy group (exemplary are anisole, 2-methoxyphenol and 4-methoxyphenol) comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with hydrogen peroxide in the presence of a catalyst, in a solvent, wherein: the catalyst is a zeolite comprising titanium, the molar ratio between said hydrogen peroxide and said aromatic compound comprising at least one alkoxy group ranges from 1:25 to 1:3, preferably from, 1:20 to 1:4, which overlaps with the claimed mole ratio comprised between 0.005 and 0.35 as required by claim 1 (see column 1, lines 16-20; column 2, lines 1-31; column 5, lines 36-66; column 6, lines 10-22; Examples 1 and 8; Table II and claims 1, 2, 4-6 and 14-17).  The zeolite is selected from the group consisting of MFI as required by claim 2 (see column 1, lines 16-20; column 2, lines 1-31; and claims 1-2).  The process further comprising: (b) purifying the composition obtained after step (a) as required by claim 5 (see Examples 1 and 8).  The process further comprising: (c) shaping the composition obtained after step (a) or (b) in the form of an amorphous or crystallized powder, of balls, of beads, of pellets, of granules, or of flakes as required by claim 6 is inherently taught, since 4-hydroxyanisole is known to appear as pink crystals or white waxy solid (see page 5/56 of PubChem document for 4-Methoxyphenol) and 2-hydroxyanisole is known to appear as colorless to amber crystals or liquid, which solidifies at 28°C (see page 6/66 of PubChem document for Guiacol).   A hydroxylated aromatic compound comprising at least one alkoxy group is obtained by the process as required by claim 7 (see Examples 1 and 8 and Table II).  The process may comprise a co-solvent selected from water and alcohols such as methanol, tert-butanol, isopropanol or ethanol as required by claim 9 (see column 6, lines 10-15). The process may comprise a solvent that consists of the water and an alcohol or a mixture of alcohols, and optionally a co-solvent selected from methanol, ethanol, isopropanol, n-propanol, n-butanol, and tert-butanol as required by claim 10 (see column 6, lines 10-22 and claims 14-17).
Costantini et al. disclose the process for the hydroxylation of an aromatic compound comprising at least one alkoxy group as described above but differs from the instant claims in that although Costantini et al. disclose that it is possible to carry out the hydroxylation reaction in a solvent which is preferably miscible or partially miscible with water, Costantini et al. do not limit the solvent to an alcohol having from 4 to 6 carbon atoms and comprises a tertiary or quaternary carbon atom as required by claim 1, in particular isopropanol, 2,2-dimethylpropanol and tert-butanol as required by claim 3. 
However, Costantini et al. disclose that the hydroxylation process may be carried out in an alcohol solvent, such as tert-butanol, which is an alcohol having 4 carbon atoms and comprises a tertiary carbon atom. 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Costantini et al. in an alcohol solvent having from 4 to 6 carbon atoms and comprises a tertiary or quaternary carbon atom, since Costantini et al. disclose that it is possible to carry out the hydroxylation reaction in a solvent which is preferably miscible or partially miscible with water and exemplary solvents include tert-butanol, which is an alcohol having 4 carbon atoms and comprises a tertiary carbon atom.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corre et al. (US 9,682,909 B2).
Corre et al. disclose a process for the hydroxylation of an aromatic compound (see summary of the invention, in particular column 2, line 35 to column 6, line 10).  One object of the invention is to provide an improved process for the hydroxylation of aromatic compounds having formula (I), which includes aromatic compounds comprising at least one alkoxy group (column 2, lines 36-54 and column 3, lines 25-31).  It is further disclosed that it is worthwhile providing a process for obtaining the lowest possible PC/HQ mole ratio in order to promote the formation of hydroquinone while at the same time maintaining the highest possible yield in an environmentally friendly solvent such as water (column 1, lines 52-56).   The compounds of formula (I) are reacting with an oxidizing agent in the presence of a titano-silicate zeolite  (column 2, lines 55-56).  The hydroxylation process according to the invention makes it possible especially, starting with phenol, to prepare hydroquinone and pyrocatechol with a PC/HQ mole ratio of less than 1.4, preferably less than 1.2, more preferably less than 1, preferably strictly less than 0.8 and preferably strictly less than 0.7. Advantageously, the PC/HQ mole ratio is at least 0.05 (column 3, lines 42-48).  Preferably the oxidizing agent is hydrogen peroxide in a mole ratio relative to the compound of formula (I) of from 0.005 to 0.60, preferably from 0.05 to 0.5 and even more preferably from 0.15 to 0.35 (column 3, lines 49-53).  The hydrogen peroxide titer is typically from 10% to 70% and usually 20% to 30% (column 3, lines 53-54).  Preferably the hydroxylation is performed in the presence of a solvent, chosen especially from protic solvents and aprotic solvents, or a mixture of these solvents.  The process may especially be performed in water, in a protic solvent, in an aprotic solvent or in a water/protic solvent  (as required by claim 10) or water/aprotic solvent mixture.  The protic solvent may be chosen from water, alcohols, especially methanol, ethanol, propanol, isopropanol or tert-butanol (column 3, lines 55-63).  The hydroxylation is particularly preferably performed in water (column 3, lines 63-64).  The solvent is used in a mole proportion of form 0.05 to 50 and preferably from 0.2 to 20, relative the compound (I) (column 4, lines 1-3).  According to one variant, as specified above, the water may be mixed with other solvents in water/solvent mole proportions of from 1/0.01 to 1/20 and preferably from 1/0.1 to ½ (column 4, lines 4-6).  In one particular embodiment the process is for the hydroxylation of anisole (column 4, lines 17-18).   Preferably the catalyst is TS-1 or TS-2, respectively, from the MFI family or from the MEL family (column 4, lines 42-54).  
Corre et al. disclose a process for the hydroxylation of an aromatic compound comprising at least one alkoxy group as described above, but does not require producing a mixture of an ortho-hydroxylated aromatic compound and a para-hydroxylated aromatic compound with an ortho/para ratio less than or equal to 0.4 as required by claim 11 or with an ortho/para ratio less than or equal to 0.2 as required by claim 12.
However, Corre et al. do suggest the claimed ortho/para ratio, since Corre et al. disclose that the hydroxylation process according to the invention makes it possible to prepare hydroquinone and pyrocatechol with a PC/HQ mole ratio of less than 1.4, preferably less than 1.2, more preferably less than 1, preferably strictly less than 0.8 and preferably strictly less than 0.7. Advantageously, the PC/HQ mole ratio is at least 0.05 (column 3, lines 42-48).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also MPEP 2144.05 I.    In addition, Corre et al. implicitly teach that one can modify the PC/HQ mole ratio by the choice of solvent (see column 19, lines 21-31).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to select a solvent based upon the desired PC/HQ mole ratio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699